department of the treasury internal_revenue_service washington d c number release date cc dom it a tl-n-6588-99 uilc date internal_revenue_service national_office service_center advice memorandum for assistant district_counsel pennsylvania district philadelphia cc ner pen phi from acting assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice this responds to your request for significant advice dated date in connection with an inquiry you received from the centralized quality review site you have requested significant advice in light of the national oversight responsibilities of the centralized quality review site the centralized quality review site requested guidance with respect to an individual’s gross_income filing_requirements under sec_6012 of the internal_revenue_code issue whether a taxpayer whose gross_proceeds from the sale of property reported on form 1099-b exceed the sec_6012 gross_income filing_requirements is required to file an individual_income_tax_return if the gain from the sale of property is less than the sec_6012 gross_income filing_requirements conclusion assuming that the taxpayer’s income does not otherwise exceed the sec_6012 filing_requirements a taxpayer is not required to file an income_tax return if the gross_income for the year is a gain from the sale of property which is less than the gross_income threshold for filing an income_tax return regardless of the amount of proceeds reported on form 1099-b facts a taxpayer receives a form 1099-b for the sale of stock showing gross_proceeds of dollar_figure the taxpayer states that this is the only income for the year the taxpayer states that the basis in the stock is dollar_figure the taxpayer inquires whether a form_1040 must be filed for the year_of_sale it should be noted that publication your federal_income_tax for individuals for returns states under the subheading sales and trades under the heading sale of property at page if you sold property such as stocks bonds or certain commodities through a broker during the year you should receive for each sale a form 1099-b proceeds from broker and barter_exchange transactions or an equivalent statement from the broker you should receive the statement by january of the next year it will show the gross_proceeds from the sale the irs will also get a copy of form 1099-b from the broker if you receive a form 1099-b or equivalent statement you must complete schedule d of form_1040 legal analysis income_tax filing_requirements are set forth in sec_6012 of the code an individual must file an income_tax return if he has gross_income that equals or exceeds the sum of the exemption_amount plus the applicable standard_deduction sec_6012 gross_income has been defined broadly sec_61 348_us_426 1955_1_cb_207 gross_income includes gains derived from dealings in property sec_61 sec_1_61-6 provides in general that the gain realized from the sale_or_exchange of property is included in gross_income the regulation further provides that generally the gain is the excess of the amount_realized over the unrecovered cost or other basis for the property sold or exchanged the regulation imports the computation rules of sec_1001 sec_1001 provides that the determination of gain from the sale_or_other_disposition of property is the excess of the amount_realized for the property over the adjusted_basis of the property the amount_realized is the sum of money received or the fair_market_value of property other than money received sec_1001 generally the basis_of_property is its cost sec_1012 sec_1011 provides that the basis_of_property for determining gain_or_loss on the sale_or_other_disposition of property is its cost as adjusted under sec_1016 under sec_1016 basis is adjusted for items properly chargeable to capital_account such as the cost of any improvements the filing requirement is triggered by gross_income gross_income includes all gains and profits from any source whatever but before any allowable deductions for expenses_incurred in getting the income and before any losses are offset against such income 21_tc_481 and ryweck v commissioner tcmemo_1954_304 gross_income is however arrived at by reducing gross_receipts by the cost_of_goods_sold and other costs that represent a return_of_capital 377_f2d_469 manufacturing sec_1_61-6 specifically provides that gross_income from dealings in property is the amount_realized in excess of basis once the computation has been completed and the gross_income has been determined from the dealings in property one can ascertain whether the amount equals or exceeds the sum of the exemption_amount plus the applicable standard_deduction and determine whether one has a filing requirement a taxpayer need not file a return unless the gross_income exceeds the sum of the exemption_amount plus the applicable standard_deduction a form 1099-b shows gross_proceeds publication instructs taxpayers to complete schedule d of form_1040 if they receive a form 1099-b or equivalent statement the conclusion that a taxpayer need not file a return unless the gross_income exceeds the sum of the exemption_amount plus the applicable standard_deduction conflicts with these instructions consequently we will coordinate with forms and publications to resolve this conflict we understand that your inquiry comes from customer service customer service may want to know more than just the technical answer which is that a taxpayer would not have a filing requirement to provide greater assistance to a taxpayer customer service should explain to the taxpayer that when the service receives the form 1099-b from the taxpayer’s broker and a return is not filed it will likely trigger an audit of some type so if the taxpayer wants to head off any questions from the service regarding the gross_proceeds from the form 1099-b he or she could file a return that would show that no tax is due because of taxpayer’s offsetting basis if you have any questions or concerns regarding this advice please contact andrea tucker at heather c maloy by ____________________ judith m wall chief branch
